  Case 2:19-mj-00869-AKT Document 4 Filed 02/06/20 Page 1 of 1 PageID #: 36
                                                 U.S. Department of Justice


                                                 Llnited State s Att orney
                                                 Eastern District of liev, York

NB:BTR                                           610 Federal Pla:a

F.#2016R01560                                    Central lslip, New York I 1722




                                                 February' 6.2020


BI,ECF

Kevin Keating, Esq.
666 Old Country Road
Garden City. NY 11530



                     Re     United States v. Lorraine Pilitz
                            Criminal Docket No. 17-053 (S-1) (ADS);

                            In Re Silver iPhone 6
                            Magistrate Judge No. 19-869 (AKT)



Dear Mr. Keating

                In connection with our discovery production last week conceming the search
of the iPhone 6. please be advised there was an error in paragraph l0 of the search warrant
affidavit referenced above. The affidavit erroneously referenced unlocking the device
through limited licenses obtained from Apple, this was an eror. Software from a third party
vendor was used to access the iPhone 6.



                                                 Very truly yours,

                                                 zuCHARD P. DONOG
                                                    ted States Attorney


                                          By:
                                                 Burton Ryan
                                                 Assistant U.S. Attorney
                                                 (63 1) l rs-78s3
